Citation Nr: 1704877	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  03-19 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for traumatic arthritis of the lumbar spine prior to August 1, 2016 and to a rating in excess of 40 percent thereafter.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Stephen Bennet, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to October 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.   
 
The Board remanded the Veteran's claims remaining on appeal in August 2015 in order to provide the Veteran a hearing.  He was provided a hearing before the undersigned Veterans Law Judge (VLJ) in November 2015.  The August 2015 Board decision also denied the Veteran's claim for service connection for a bilateral knee disorder and his claim for VA pension benefits.  The Veteran's claims remaining on appeal were again remanded by the Board in July 2016.

Separately, in a September 2015 rating decision, and a September 2016 statement of the case, the RO denied service connection for obstructive sleep apnea.  The Veteran submitted a substantive appeal in October 2016.  The Veteran noted on his substantive appeal that he wished to have a videoconference hearing before a VLJ.  Although the Veteran's sleep apnea claim is in appellate status, the Veteran has not yet been provided the requested hearing.  Consequently, the Veteran's sleep apnea claim is not ready for Board review at this time.  The Board will further review the Veteran's sleep apnea claim after the Veteran has provided testimony before the Board at the requested hearing.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claims must be remanded to obtain copies of VA records of treatment for back disability and to obtain new spine and PTSD medical examinations.  

In a January 2017 letter the Veteran reported that he had to be taken in a wheelchair for treatment of his back at the VA hospital in July 2016.  The records of the July 2016 VA hospital treatment are not of record and must be obtained.  The Veteran also reported in his January 2017 letter that he is only able to move around for about three hours before he has to lie down for up to an hour to rest his back.  He asserted that he is unemployable due to his lumbar spine.  The Veteran's statements seem to indicate that his lumbar spine disability has increased in severity since his last VA examination of the spine in August 2016.  Accordingly, a new VA examination of the lumbar spine is necessary.

The Veteran also reported in his January 2017 letter that the medication that he takes for his PTSD impairs his memory, judgment and ability to get things done.  The Veteran's statement indicates that his PTSD symptoms have increased in severity since his last VA PTSD examination in February 2010.  Consequently a new VA PTSD examination must be provided to the Veteran prior to evaluating his claim for TDIU.  

The Board acknowledges that the ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  However, medical examiners are responsible for providing a full description of the effects of disability upon a veteran's ordinary activity.  See 38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  As adequate findings concerning the functional impact of the Veteran's combined service-connected disabilities are directly pertinent to his claim for entitlement to a TDIU, and sufficient findings are not in the record, the Board finds that further medical findings as to the functional impact of the Veteran's service-connected disabilities with consideration of his education, training, and prior work experience is necessary in resolving the claim for a TDIU.  Hence, a remand is necessary to afford the Veteran a new VA examination to assess the combined impact of his service-connected disabilities with consideration of his education and occupational experience.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain copies of the Veteran's VA treatment records, including any hospitalization reports, dated from July 1, 2016 to present.  

2.  Provide the Veteran a VA examination to determine the current nature and extent of his lumbar spine disability.  The examiner should discuss the effect of the Veteran's lumbar spine disability on the Veteran's ability to work.

3.  Afford the Veteran a VA PTSD examination.  The examiner should discuss the effect of the Veteran's PTSD, and the medication for treatment of PTSD, on the Veteran's ability to work.  The examiner should discuss the combined functional impact of the Veteran's service-connected disabilities (PTSD, lumbar spine arthritis, tinea cruris and tinea pedis), in regards to employment for which he would otherwise be qualified.  The VA examiner should review the evidence associated with the record, including the January 2017 report from the Veteran that he needed to lie down for long periods due to his back disability and his report of an inability to function due to the medication he takes for his PTSD. 

The examiner should set forth all examination findings, along with a complete rationale for all opinions reached, in the report.

4.  If any benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




